 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JAMI LUCAS; OSCAR GONZALEZ;                        No. 1:18-cv-01488-DAD-EPG
     ASHLEY LUCAS; GIANNA LUCAS;
12   E.L., a minor, by and through his Guardian
     Ad Litem Jami Lucas; the ESTATE OF
13   RODNEY LUCAS, by and through its                   ORDER APPOINTING GUARDIAN AD
     representative Jami Lucas; JOHN LUCAS;             LITEM
14   and RUTH ARIEAS,
                                                        (Doc. No. 7)
15                      Plaintiffs,
16           v.
17   COUNTY OF FRESNO and JARED
     MULLIS,
18
                        Defendants.
19

20
21           On December 5, 2018, plaintiff Jami Lucas filed a petition to be appointed guardian ad

22   litem for plaintiff E.L. for purposes of this action. (Doc. No. 7.)

23           “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c),

24   to safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177,

25   1181 (9th Cir. 2011). Rule 17 provides that “[t]he court must appoint a guardian ad litem—or

26   issue another appropriate order—to protect a minor or incompetent person who is unrepresented

27   in an action.” Fed. R. Civ. P. 17(c)(2). Local Rule 202(a) of this court further states, in pertinent

28   part:
                                                       1
 1                  Upon commencement of an action or upon initial appearance in
                    defense of an action by or on behalf of a minor . . . the attorney
 2                  representing the minor or incompetent person shall present . . . a
                    motion for the appointment of a guardian ad litem by the Court, or
 3                  . . . a showing satisfactory to the Court that no such appointment is
                    necessary to ensure adequate representation of the minor or
 4                  incompetent person. See Fed. R. Civ. P. 17(c).

 5   The decision to appoint a guardian ad litem “must normally be left to the sound discretion of the
 6   trial court.” United States v. 30.64 Acres of Land, 795 F.2d 796, 804 (9th Cir. 1986).
 7          Jami Lucas petitions the court to appoint her as guardian ad litem to her child, plaintiff
 8   E.L., a minor child born on October 12, 2004. Petitioner states that she is the biological mother to
 9   plaintiff E.L., and that she is competent and willing to represent and protect the interests of
10   plaintiff E.L. Finding good cause, the court grants the petition (Doc. No. 7) and appoints Jami
11   Lucas guardian ad litem of E.L., a minor and plaintiff in this action.
12   IT IS SO ORDERED.
13
        Dated:     December 5, 2018
14                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
